Citation Nr: 0830369	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-08 418	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lung disorder.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from May 1946 to March 1950, 
August 1951 to August 1955 and November 1961 to November 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the claim for service connection.


FINDING OF FACT

A lung disorder is not shown to be casually or etiologically 
related to service.


CONCLUSION OF LAW

Service connection for a lung disorder is not established.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
letters sent to the veteran in March 2006 and September 2006 
that fully addressed the entire notice element and the March 
2006 letter was sent prior to the initial regional office 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate his claim and of his 
and the VA's respective duties for obtaining evidence.  There 
is no allegation from the veteran that he has any evidence in 
his possession that is needed for full and fair adjudication 
of this claim, and the Board finds that the notification 
requirements of the VCAA have been satisfied as to timing and 
content.

To fulfill Dingess requirements, in September 2006, the 
regional office provided the veteran with notice as to what 
type of information and evidence was needed to establish a 
disability rating and the possible effective date of the 
benefits.  The regional office successfully completed the 
notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors to consider: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records, as well as a VA 
medical opinion and examination pertinent to the issue on 
appeal in December 2007.  Therefore, the available medical 
evidence and records have been obtained in order to make an 
adequate determination.  Neither the veteran nor his 
representative has identified any additional existing 
evidence that has not been obtained or is necessary for a 
fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection for a Lung Disorder

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  In order to prevail on 
the issue of service connection on the merits, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Additionally, a veteran who, during active military, naval or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a) (2007).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, porphyria 
cutanea tarda, respiratory cancers, and soft-tissue sarcomas.  
38 C.F.R. § 3.309(e) (2007).  

The veteran is claiming entitlement to service connection for 
a lung disorder.  The veteran's personnel file establishes 
that he served in the Republic of Vietnam from September 1966 
to June 1967.  Therefore, exposure to herbicides (Agent 
Orange) is conceded.  The veteran does not suffer from a 
disability that is entitled to presumptive service connection 
based on such exposure.  38 C.F.R. §§ 3.307, 3.309 (2007).  
Additionally, a VA examiner opined during an 
examination in December 2007 that the veteran's current 
diagnosis of chronic obstructive pulmonary disease (COPD) is 
more likely than not secondary to his history of cigarette 
smoking and to his weight.  Thus, the veteran's claim for 
service connection for a lung disorder on a presumptive basis 
as due to Agent Orange is subject to denial as a matter of 
law.  

The veteran is also claiming entitlement to service 
connection for a lung disorder due to asbestos exposure.  The 
veteran claims that he was exposed to asbestos while serving 
aboard a Navy ship.  He asserts that he worked in the engine 
room and repaired broken lines, valves, and gaskets that were 
insulated with asbestos. 

Claims involving asbestos exposure must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
Although there is no specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
VA has several guidelines for compensation claims based on 
asbestos exposure.  See M21-1, VBA Adjudication Procedure 
Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, 
Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 
2005) (hereinafter "M21-1").  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether military records demonstrate 
evidence of asbestos exposure during service and develop 
whether or not there was pre-service and/or post-service 
occupational or other asbestos exposure.  M21-1.  
Additionally, the medical evidence must show not only a 
currently diagnosed disability, but also a nexus, that is, a 
causal connection, between the current disability and 
exposure to asbestos in service.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Board finds that the veteran's contentions regarding 
potential in-service exposure to asbestos while serving 
aboard a Navy ship are plausible.  Therefore, for the purpose 
of this adjudication, the Board concedes the veteran may have 
been exposed to asbestos in service.  However, mere exposure 
to a potentially harmful agent is insufficient to be eligible 
for VA disability benefits.  The question in a claim such as 
this is whether disabling harm ensued.  The medical evidence 
must show not only a currently diagnosed disability, but also 
a nexus.

Service medical records are negative for any complaints, 
findings, or diagnosis of a lung disorder or disability due 
to asbestos exposure.  The earliest treatment record 
concerning the veteran's lungs is from February 1995.  An x-
ray taken at a VA outpatient hospital, at that time, revealed 
mild linear scarring in the right lower lung medially.  There 
were also mild interstitial fibrotic changes in the lower 
lungs bilaterally.  The lungs were otherwise clear and well 
expanded with no acute infiltrates demonstrated.  

The following year, in January 1996, the linear scarring had 
worsened in appearance and developed some additional 
infiltrate like opacity adjacent to it along the lateral 
border.  Additionally, new infiltrate opacity was seen in the 
left lung.  A chest computer tomography (CT) scan was 
recommended for further evaluation to exclude any underlying 
mass not seen on the conventional x-ray.  

In November 1996, during a VA outpatient examination, a small 
amount of pleural thickening was seen posteriorly 
bilaterally.  Also, several small stable appearing 
mediastinal lymph nodes were seen in the pretracheal 
location.

In March 2003, the veteran was seen again at a VA outpatient 
hospital.  The veteran reported increased shortness of breath 
over the past two years.  The examination revealed mildly 
progressive COPD, but no pleural plaques or significant 
interlobular septal thickening.  The examiner opined that 
these findings did not suggest asbestosis or asbestos related 
pleural disease.

The veteran was afforded a VA examination in December 2007.  
During this examination, the veteran stated that he began 
having difficulty ambulating short distances the past year 
and could only ambulate about 30 feet before he had to stop 
and rest.  The veteran said he smoked for 17 years, but quit 
in 1967.  The examination revealed some scattered rhonchi, 
but no wheezing and no prolongation of any phases.  The 
examiner stated that the high-resolution CT scan showed some 
emphysematous changes, some areas of honeycombing in the 
periphery, and some area findings of septal thickening.  
However, there were no pleural plaques, calcifications, or 
interstitial disease that would indicate asbestosis.  

The Board finds that there is no medical evidence that 
causally relates the currently diagnosed lung disorder to 
service or to any presumed exposure to asbestos in service.  
During the VA examination in December 2007, the doctor noted 
the veteran did have moderate obstructions on pulmonary 
function tests.  However, the examiner opined this finding 
was more likely than not secondary to the veteran's history 
of cigarette smoking.  Additionally, there was mild 
restriction, which the examiner opined was more likely than 
not related to the veteran being overweight.  As such, no 
medical professional has established a relationship between 
the veteran's current lung disorder and exposure to asbestos 
during active service.

Although the veteran contends his disorder relates to 
service, his opinion alone cannot create the link between his 
current symptoms and experiences during service.  Where the 
determinative issue requires a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In sum, the Board acknowledges that the veteran has a current 
diagnosis of a lung disorder.  However, in light of the 
absence of a medical nexus between his current lung disorder 
and active duty, or asbestos exposure, and the medical 
opinion against the claim, the Board finds that the 
preponderance of evidence is against a grant of service 
connection for a lung disorder.


ORDER

Service connection for a lung disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


